Citation Nr: 1743836	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972 and from January 1973 to December 1991 in the Marine Corps as a recruiter and legal and administrative clerk.  He retired at the rank of master sergeant.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

After timely filing all required appeal documents, the Veteran withdrew his claim for service connection for sleep apnea in March 2016, but retracted his withdraw in a letter dated April 2016.  The VA accepted this as a valid retraction of the withdrawal and the claim has continued since. 

The Board remanded the claim in August 2016 and it has returned to the Board.


FINDINGS OF FACT

The Veteran's sleep apnea manifested many years after service and is not attributable to any aspect of service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131(West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In August 2016, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding VA records and schedule a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  This having been accomplished, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duty to Assist in Providing an Adequate Examination

The Veteran has raised issues with the VA's duty to assist, specifically regarding the adequacy of the November 2016 examination he received as well as the November 2016 opinion and the March 2017 addendum opinion.  See Veteran's June 2017 letter.

When the VA undertakes a VA examination or obtains a VA opinion, it must ensure the examination or opinion is adequate.  A VA examination or opinion is considered adequate when it is based on considerations of the Veteran's prior medical history and provides sufficiently detailed description of the disability so that the Board's evaluation of the claim for service connection for sleep apnea will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Veteran, in his June 2017 letter, contended that the examiner did not consider his lay statements.  Namely, he believed that the examiner did not consider his lay statements of "frequent trouble sleeping," noted in the October 1991 Report of Medical History and which he contends was a manifestation of his sleep apnea, as well as his reports of "snoring in service" and "gasping for air."  The Veteran made additional medical claims regarding the etiology of his sleep apnea, which is explained below in the service connection section of this decision.

The VA examiner reviewed the Veteran's VA e-folder, CPRS, VistA web, VistA imaging, Veteran's statement of claim, the prior remand, and a prior VA examination.  The VA examiner undertook an in-person examination of the Veteran, documented the Veteran's current medical condition, and provided discussion of the etiology of the Veteran's disability consistent with the evidence of record.  The examiner stated that the service records "clearly show the Veteran complained of frequent trouble sleeping" and provided a detailed rationale given below to explain "frequent trouble sleeping."  Additionally, the examiner considered the Veteran's reported snoring and gasping for air in service and provided a rationale regarding this statement as well.

The Board finds the VA examination report to be extremely thorough, complete, and based on sufficient facts to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the adequacy of the examination having been established, the appeal may be considered on the merits at this time. 

Service Connection

The Veteran contends that his current sleep apnea emerged in service, that he has had sleep apnea since service, and that he is therefore entitled to service connection for sleep apnea.  See August 2015 Notice of Disagreement.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's October 1991 Report of Medical History reported numerous issues which the Veteran later stated are related to sleep apnea, including headaches, shortness of breath, and difficulty sleeping.  In earlier questionnaires in August 1978, August 1980, and in June 1987, the Veteran also reported headaches but denied a history of shortness of breath or difficulty sleeping. The physician's summary on the Report of Medical History in 1991 described headaches as tension headaches and some type of gastric issue causing shortness of breath.

The Veteran denied sleep issues for a number of years after service.  See, e.g., October 2003 VA treatment record ("No sleep disturbances."); September 2006 VA treatment record (same).  The Veteran first reported issues with sleep in early 2006, as it was at this time that he was first given a proscription sleep aid.  See March 2006 VA treatment document.  The Veteran continued to report sleep disturbance after 2006.  

A March 2010 VA pulmonary consultation report that the Veteran stated "[h]e has been having more trouble breathing lately, however and sometimes has to stop his sentence in order to catch his breath . . . I asked about sleep apnea.  He does snore[,] [but] he does not complain about daytime sleepiness and his girlfriend doesn't note apneas."

The Veteran had a sleep study in March 2012 and reporting a history of snoring and not having restful sleep.  The study revealed that the Veteran "had mild obstructive sleep apnea syndrome and apnea-hypopnea index of 9 events per hour," had symptoms of daytime tiredness, and was found to have "mild obstructive sleep apnea" with strong sleep position component.  Veteran did not report falling asleep at inappropriate times.  The Veteran has had treatment for sleep apnea since March 2012.

In his August 2015 Notice of Disagreement, the Veteran reported that he had difficulty sleeping since service and the Veteran stated that sleep apnea caused this difficulty.  Specifically, he contended in service that "numerous times" he woke-up "gasping for air" and had numbness of the arms, and pain, including of the upper back.  He reportedly told medical personnel he snored and discussed sleep-aid medication.  He claimed that he was not properly diagnosed in service and that his "chronic symptoms" which he had "all along" constituted sleep apnea.

On remand, in November 2016 the VA undertook an additional Sleep Apnea
Disability Benefits Questionnaire with an in-person examination and a medical opinion with an additional March 2017 addendum opinion.  The VA examiner for all three, a physician's assistant, most fully articulated her opinion in the March 2017 addendum opinion.  In that opinion, after reviewing the whole file, she found:

The preponderance of evidence shows natural aging as the risk factor for sleep apnea in this Veteran's specific case with the highest predictive value.  Other risk factors include 30+ pack year smoking history and congenital narrow airway (mallampati II).  Separation exam in October 1991 clearly shows the Veteran complained of frequent trouble sleeping.

Veteran's history today in his words:  "Well I didn't know back then but looking back now I think all those times I freaked people out by jumping out of bed waking up in the night and all the gasping and choking at night was actual sleep apnea but nobody really tested for it back then.  Also I would wake up with dull headaches different than my migraines and now that all went away, I had that back then too."  Veteran went on to report that he believes that recovering from surgery in 1991 and back pain he experienced in 1991 may also have contributed to "frequent trouble sleeping" he reported on separation exam.  

Review of the C-file and service treatment records shows the Veteran was suffering back and neck pain which most likely contributed to trouble sleeping.  C-file and service treatment records also shows that he had been hospitalized, had prolonged intubated and underwent major abdominal surgery, and was in recovery in 1991 that also most likely contributed to his report of "frequent trouble sleeping" on separation exam. 

. . . All notes reviewed are silent to sleep apnea until 2012 at age 60 years.  Sleep apnea at time of diagnosis [was] "mild" by sleep expert suggesting it diagnosed in the early stage of disease. 

The preponderance of medical evidence and expertise reveals the proximate cause of sleep apnea to be a developmentally narrow oropharyngeal airway, often with superimposed elevation of BMI (creating encroachment of airway with fatty soft tissues) and/or natural aging (encroachment of airway with floppy soft tissues).  These facts indicate that the Veteran's sleep apnea is less likely than not caused by, related to, or aggravated by military service.  Snoring reported by the Veteran while often diagnosed in conjunction with sleep apnea is not the same as apnea. 

(Internal abbreviations written out and spelling and paragraphing corrected for readability).

In the June 2017 letter (previously discussed), the Veteran claimed that "the examiner mentioned that the risk factors were aging, smoking, congenital narrow airways and elevation of body mass, which I must contend also occurred during the later years of my military service" and that sleep apnea was not diagnosed because sleep apnea was "not an 'accepted medical condition' at the time."  Finally, he disagreed with a decision finding the "preponderance of [the] evidence points to 'aging' as the cause of sleep apnea and not the snoring and gasping documented during service."  (Bold in the original).  

The November 2017 VA addendum and associated examination has significant probative value because the examiner reviewed the claims file, considered the Veteran's reports of symptoms in and after service, and provided in-depth sufficient rationale for the opinion, covered all relevant bases, and based her opinion on examination of the Veteran, the Veteran's medical history, and his lay statements.  The VA examiner was a physician's assistant with the medical expertise and training to render an opinion as to whether the Veteran's sleep apnea started in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as daytime tiredness, snoring, headaches, gasping for air.  He is also competent to report consulting with a doctor regarding a prescription of sleep medication.  

The Veteran asserts that his lay observable symptoms started in service.  The Veteran is competent to make such a statement.  However, such a statement warrants less probative weight because the Veteran denied issues with sleep for over a decade and a half after service.  The Veteran, in his June 2017 letter, contended he did not take sleep medication during service because he did not want the side-effects of sleep medication ("I was warned that the main side-effect was not waking at appropriate times") to impact his duties as a law clerk, which required a high degree of punctuality and was "high-paced."  This, however, would not explain why he denied issues with sleep after service until the mid-2000s.  The Veteran's claim that his snoring in service was sleep apnea also is not competent and warrants low weight, as explained by the VA examiner, snoring by-itself would not show sleep apnea.  Additionally, the Veteran's severity of sleep apnea suggested a more recent onset.

The Veteran also claimed that he would wake-up from sleep "gasping for air."  When questioned in 2010 regarding whether he had sleep apnea, the Veteran responded only with a report of snoring and that "his girlfriend doesn't note apnea," with no mention of a current or past history of apnea.  It would be quite illogical for a person, in the course of medical treatment and who had apneas for nearly two decades, to state he did not have apneas.  Therefore, this statement is contradicted by the medical evidence.

Additionally, there are no lay statements from the Veteran or others associating these sleep apnea symptoms to service or for years after.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the Board may consider the absence of medical complaints or treatment over prolonged periods of time).  He also did not report symptoms associated with any sleep disturbance in medical documents until at least a decade after service and, in fact, he denied any issues with sleep or sleep apnea itself in a treatment documents for years after service.

Therefore, the Veteran's statements contradict the evidence of record and have very low probative value.  The record does not document any findings of symptoms associated with obstructive sleep apnea until multiple years after service.  Rather, the Veteran denied any trouble sleeping after service for at least 10 years.  While the Board has considered the lay statements, they do not outweigh the November 2017 VA addendum opinion discussed above, which was based on the Veteran's medical records.  Likewise again, the VA examiner noted that the Veteran had non-service related risk factors for obstructive sleep apnea, including age, smoking, and a congenital narrow airway.  Additionally, the Veteran had a period of at least 10 years after service with no documented treatment for sleep problems.  The Veteran also has not contended he sought treatment for sleep apnea prior to 2010. 

As a result, all the Veteran's statements asserting that his sleep apnea symptoms started in service, were the same as those of the current sleep apnea, and that he has sleep apnea continually since service are outweighed by the more probative November 2017 medical opinion. 

Finally, the Veteran submitted an October 2015 article from the "Annals of Saudi Medicine" discusses sleep apnea.  The reason he submitted the article is unclear, as it mainly discusses CPAP therapy and sleep apnea's relationship to hypertension.  The Veteran's accompanying letter seems to suggest that, since sleep studies were rare in the 1980s, he would not have been diagnosed with sleep apnea during his military career.  Competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board has considered this article.  It does not directly address the Veteran's sleep apnea etiology or causes of sleep apnea in general.  It also does not support his claim, as his accompanying statements are too generic and do not explain the 20 year gap between service and diagnosis (well after the 1980s) and does not contradict the probative VA examination indicating that his sleep apnea did not emerge in service based on his risk factors for sleep apnea and the mild nature of sleep apnea at diagnosis.  Such evidence is not relevant to, and thus is not probative of, the Veteran's specific disability claim. 
 
In short, the credible and probative evidence establishes that the Veteran's obstructive sleep apnea was not manifest during service and that it is not due to service.  The lay assertions of in-service onset are of low probative weight.  In light of the more probative VA examination and addendum opinion, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for sleep apnea.  

For the above reasons, the preponderance of evidence is against a finding of service connection for sleep apnea.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


